Exhibit 10.1

 

MICHAELS STORES, INC.

 

$200,000,000 7¾% Senior Notes due 2018

 

PURCHASE AGREEMENT

 

September 20, 2012

 

Deutsche Bank Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Barclays Capital Inc.

Credit Suisse Securities (USA) LLC

Goldman, Sachs & Co.

J.P. Morgan Securities LLC

Morgan Stanley & Co. LLC

Wells Fargo Securities, LLC

As Initial Purchasers
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005

 

Ladies and Gentlemen:

 

Michaels Stores, Inc., a Delaware corporation (the “Issuer”), will issue and
sell to the several parties named in Schedule I hereto (each an “Initial
Purchaser” and, together, the “Initial Purchasers”) $200,000,000 aggregate
principal amount of its 7¾% Senior Notes due 2018 (the “Securities”).  The
Securities will be issued by the Issuer pursuant to that certain indenture,
dated as of October 21, 2010 (as supplemented to the date hereof, the “Base
Indenture”), among the Issuer, the Guarantors (as defined herein) and Law
Debenture Trust Company of New York, as trustee (the “Trustee”), as supplemented
by a supplemental indenture to be dated as of the Closing Date (as defined
below) (the “Supplemental Indenture” and, together with the Base Indenture,
collectively, the “Indenture”).  The Securities will be guaranteed (the
“Guarantees”) on a senior unsecured basis by each of the guarantors listed on
Annex A-1 hereto (together, the “Guarantors”). The Securities and the Issuer’s
$800,000,000 7¾% Senior Notes due 2018 (the “Existing Notes”) will constitute a
single series of securities for all purposes under the Indenture.  The
Securities constitute “Additional Notes” (as defined in the Indenture).

 

The Securities will have the benefit of a registration rights agreement (the
“Registration Rights Agreement”), to be dated as of the Closing Date (as defined
below), among the Issuer, the Guarantors and the Initial Purchasers, pursuant to
which the Issuer and the Guarantors will agree to register under the Act (as
defined below) and offer to exchange notes with terms

 

--------------------------------------------------------------------------------


 

identical to the Securities for the Securities, subject to the terms and
conditions therein specified. Certain other terms used herein are defined in
Section 17 hereof.

 

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

 

In connection with the sale of the Securities, the Issuer has prepared a
preliminary offering memorandum, dated September 20, 2012 (the “Preliminary
Memorandum”) setting forth or including a description of the terms of the
Securities and the Guarantees, the terms of the offering of the Securities and
certain information concerning the Issuer and the Guarantors.  As used herein,
“Pricing Disclosure Package” shall mean the Preliminary Memorandum, as
supplemented or amended by any supplement to the Preliminary Memorandum listed
on Annex B hereto in the most recent form that has been prepared and delivered
by the Issuer to the Initial Purchasers in connection with their solicitation of
offers to purchase Securities prior to the time when sales of the Securities
were first made (the “Time of Sale”).  Promptly after the date hereof and in any
event no later than the second Business Day following the date hereof, the
Issuer will prepare and deliver to each Initial Purchaser a final offering
memorandum (the “Final Memorandum”), which will consist of the Preliminary
Memorandum with such changes therein as are required to reflect the information
contained in the amendments or supplements listed on Annex B hereto.  The Issuer
hereby confirms that it has authorized the use of the Pricing Disclosure
Package, Final Memorandum and the Recorded Road Show (defined below) in
connection with the offer and sale of the Securities by the Initial Purchasers.

 

The Securities are being issued to repay a portion of the Issuer’s $501 million
of existing B-1 term loans due October 31, 2013 under its senior secured term
loan facility, together with related fees and expenses.  The issuance of the
Securities, the partial repayment of the B-1 term loans and the other related
transactions described herein and in the Pricing Disclosure Package are
collectively referred to as the “Transactions.”

 

1.                                      Representations and Warranties.  The
Issuer and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser as follows as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) both the Pricing Disclosure Package and the Final
Memorandum in the case of representations and warranties made as of the Closing
Date):

 

(a)                                 The Preliminary Memorandum, at the date
thereof, did not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.  At the Time of
Sale, the Pricing Disclosure Package does not, and on the Closing Date will not,
and the Final Memorandum as of its date and on the Closing Date will not,
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Issuer
and the Guarantors make no representation or warranty as to the information
contained in or omitted from the Offering Memorandum, in reliance upon and in
conformity with the Initial Purchaser

 

2

--------------------------------------------------------------------------------


 

Information (as defined below).  The Issuer has not distributed or referred to
and will not distribute or refer to any written communication (as defined in
Rule 405 of the Act) other than the Pricing Disclosure Package, the Final
Memorandum and the investor presentation made orally to investors and
simultaneously recorded on September 20, 2012 and the corresponding slide deck
(the “Recorded Road Show”).  The Recorded Road Show when taken together with the
Preliminary Offering Memorandum made available prior to the time the Recorded
Road Show was made available to investors, did not, and at the Closing Date will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Issuer and the Guarantors make no representation or warranty as to the
information contained in or omitted from the Recorded Road Show, in reliance
upon and in conformity with the Initial Purchaser Information (as defined
below).

 

(b)                                 Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 4 and their
compliance with the agreements set forth therein, none of the Issuer or any of
its subsidiaries, nor any of their respective Affiliates, or any person acting
on their behalf has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy, any security under circumstances that
would require the registration of the Securities under the Act.

 

(c)                                  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section 4
and their compliance with the agreements set forth therein, none of the Issuer
or any of its subsidiaries or any of their respective Affiliates, or any person
acting on their behalf has: (i) engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Securities or (ii) engaged in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities; and the
Issuer and each of its subsidiaries and each of their respective Affiliates and
each person acting on their behalf have complied with the offering restrictions
requirement of Regulation S.  Any sale of the Securities by the Issuer pursuant
to Regulation S is not part of a plan or scheme to evade the registration
provisions of the Act.

 

(d)                                 The Securities satisfy the eligibility
requirements of Rule 144A(d)(3) under the Act.

 

(e)                                  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section 4
and their compliance with the agreements set forth therein, no registration
under the Act of the Securities is required for the offer and sale of the
Securities to the Initial Purchasers or by the Initial Purchasers to the initial
purchasers therefrom, in each case in the manner contemplated herein, in the
Pricing Disclosure Package and in the Final Memorandum and it is not necessary
to qualify the Indenture under the Trust Indenture Act.  The Indenture, as of
the Closing Date, will conform in all material respects to the requirements of
an indenture which is qualified under the Trust Indenture Act.

 

3

--------------------------------------------------------------------------------


 

(f)                                   None of the Issuer, the Guarantors or any
of their respective subsidiaries is or, after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Offering Memorandum, will be an “investment company” as defined in the
Investment Company Act, without taking account of any exemption arising out of
the number of holders of the Issuer’s securities.

 

(g)                                  None of the Issuer, the Guarantors or any
of their respective subsidiaries has paid or agreed to pay to any person any
compensation for soliciting another to purchase any Securities (except as
contemplated in this Agreement).

 

(h)                                 None of the Issuer, any of its subsidiaries
or any of their respective Affiliates has taken or will take, directly or
indirectly, any action designed to or that has constituted or that would
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in stabilization or manipulation of the price of any security of the Issuer or
any of its subsidiaries to facilitate the sale or resale of the Securities.

 

(i)                                     Each of the Issuer and its subsidiaries
has been duly organized and is validly existing as an entity in good standing
under the laws of the jurisdiction in which it is chartered or organized with
full corporate or other organizational power and authority to own or lease, as
the case may be, and to operate its properties and conduct its business as
described in the Offering Memorandum, and is duly qualified to do business as a
foreign corporation or other entity and is in good standing under the laws of
each jurisdiction where the ownership or leasing of its properties or the
conduct of its business requires such qualification except where the failure to
be so organized or qualified, have such power or authority or be in good
standing would not reasonably be expected to have a material adverse effect on
the condition (financial or otherwise), business or results of operations of the
Issuer and its subsidiaries, taken as a whole and after giving effect to the
Transactions (a “Material Adverse Effect”).

 

(j)                                    As of the date hereof, the Issuer has no
subsidiaries other than the entities list on Annex A-2 hereto.

 

(k)                                 As of July 28, 2012, on a pro forma basis,
after giving effect to the consummation of the Transactions, the Issuer and its
subsidiaries would have had the issued and outstanding capitalization as set
forth in the Offering Memorandum under the heading “Capitalization” and all the
outstanding membership interests or shares of capital stock, as applicable, of
the Issuer and each of its subsidiaries have been duly authorized and validly
issued, if applicable, are fully paid and nonassessable and were not issued in
violation of any preemptive or similar rights and, except as otherwise set forth
in the Offering Memorandum, all outstanding shares of capital stock or
membership interests of the subsidiaries are owned by the Issuer either directly
or indirectly free and clear of any security interest, claim, lien or
encumbrance (other than security interests, claims, liens, encumbrances and
restrictions imposed in connection with the Issuer’s senior secured credit
facilities or permitted thereunder and by the Act and state securities or “blue
sky” laws of certain jurisdictions).

 

4

--------------------------------------------------------------------------------


 

(l)                                     (i) This Agreement has been duly
authorized, executed and delivered by the Issuer and each Guarantor; (ii) the
Base Indenture has been duly authorized, executed and delivered by the Issuer
and each Guarantor and, assuming the Base Indenture was duly authorized,
executed and delivered by the Trustee, constitutes a legally valid and binding
instrument enforceable against the Issuer and each Guarantor in accordance with
its terms (in each case subject, as to the enforcement of remedies, to the
effects of (x) bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect, (y) general principles of equity (whether considered in a proceeding
in equity or at law) and (z) an implied covenant of good faith and fair dealing
(collectively, the “Enforceability Limitations”)); (iii) the Supplemental
Indenture has been duly authorized by the Issuer and each Guarantor and on the
Closing Date and prior to the issuance of the Securities, will have been duly
executed and delivered by the Issuer and each Guarantor and, assuming due
authorization, execution and delivery thereof by the Trustee, will constitute a
legally valid and binding instrument enforceable against the Issuer and each
Guarantor in accordance with its terms (subject to the Enforceability
Limitations), (iv) the Securities have been duly authorized by the Issuer and,
when executed and authenticated by the Trustee in accordance with the provisions
of the Indenture and delivered to and paid for by the Initial Purchasers, will
have been duly executed and delivered by the Issuer and will constitute the
legal, valid and binding obligations of the Issuer, entitled to the benefits of
the Indenture (subject to the Enforceability Limitations); and (v) the
Guarantees have been duly authorized by the Guarantors and when the Supplemental
Indenture has been executed and delivered, will constitute the legal, valid and
binding obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms and entitled to the benefits of the
Indenture (subject to the Enforceability Limitations).

 

(m)                             On the Closing Date, the Exchange Securities (as
defined in the Registration Rights Agreement) (including the related guarantees)
will have been duly authorized by the Issuer and each of the Guarantors and,
when duly executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Issuer, as
issuer, and each of the Guarantors, as guarantor, enforceable against the Issuer
and each of the Guarantors in accordance with their terms, subject to the
Enforceability Limitations, and will be entitled to the benefits of the
Indenture.

 

(n)                                 The Registration Rights Agreement, on the
Closing Date and prior to the issuance of the Securities, will have been duly
authorized by the Issuer and the Guarantors and, when executed and delivered by
the Issuer and the Guarantors (assuming due authorization, execution and
delivery thereof by the Initial Purchasers), will be the legally valid and
binding agreement of the Issuer and each Guarantor, enforceable against the
Issuer and each Guarantor (in each case subject to the Enforceability
Limitations), provided that no representation as to enforceability is made with
respect to the Section entitled “Indemnity and Contribution” therein.

 

5

--------------------------------------------------------------------------------


 

(o)                                 The term “Transaction Documents” refers to
this Agreement, the Registration Rights Agreement, the Securities and the
Indenture (including the Guarantees).  Each of the Transaction Documents
conforms in all material respects to the description thereof in the Offering
Memorandum.

 

(p)                                 No consent, approval, authorization, filing
with or order of any court or governmental agency or body in the United States
or Canada is required in connection with the execution, delivery and performance
of the Transaction Documents (including, without limitation, the issuance of the
Securities), except such (i) as may be required under provincial securities or
blue sky laws of any jurisdiction in which the Securities are offered and sold
or (ii) as shall have been obtained or made prior to the Closing Date.

 

(q)                                 None of the execution and delivery of the
Transaction Documents, the issuance and sale of the Securities, the issuance of
the Guarantees or the consummation of any other of the transactions herein or
therein contemplated, or the fulfillment of the terms hereof or thereof will
conflict with, result in a breach or violation of or imposition of any lien,
charge or encumbrance upon any property or assets of the Issuer or any of the
Guarantors pursuant to, (i) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Issuer or any of the
Guarantors is a party or bound or to which its or their property is subject; or
(ii) any statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Issuer or any of the Guarantors or any of
its or their properties, other than in the cases of clauses (i) and (ii), such
breaches, violations, liens, charges, or encumbrances that would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse Effect
or would not materially adversely affect consummation of the Transactions; or
result in the violation of the charter, bylaws or any equivalent organizational
document of the Issuer or any of the Guarantors.

 

(r)                                    The consolidated historical financial
statements of the Issuer and its consolidated subsidiaries included in the
Offering Memorandum present fairly in all material respects the consolidated
financial position, results of operations and cash flows of the Issuer and its
consolidated subsidiaries as of the dates and for the periods indicated and have
been prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as noted therein); the selected historical financial data set forth under the
captions “Offering Memorandum Summary— Summary Consolidated Financial and
Operating Data” and “Selected Historical Consolidated Financial and Operating
Data” in the Offering Memorandum fairly present in all material respects, on the
basis stated in the Offering Memorandum, the information included therein.

 

(s)                                   No action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Issuer or any of its subsidiaries or its or their property is pending or, to
the knowledge of the Issuer and the Guarantors, threatened that (i) would
reasonably be expected to have a material adverse effect on the performance of
the Transaction Documents or the consummation of any of the

 

6

--------------------------------------------------------------------------------


 

transactions contemplated hereby or (ii) would reasonably be expected to have a
Material Adverse Effect, except as set forth in or contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto that is not part of
the Pricing Disclosure Package).

 

(t)                                    Each of the Issuer and its subsidiaries
owns or leases all such real properties as are necessary to the conduct of their
respective operations as currently conducted, except as would not reasonably be
expected to have a Material Adverse Effect.

 

(u)                                 None of the Issuer or any of its
subsidiaries is in violation or default of (i) any provision of its charter,
bylaws or any equivalent organizational document; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject; or (iii) any
statute, law, rule, regulation, judgment, order or decree applicable to the
Issuer or any of its subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Issuer or its subsidiaries or any of their respective properties, as
applicable, other than in the cases of clauses (ii) and (iii), such violations
and defaults that would not reasonably be expected to have a Material Adverse
Effect.

 

(v)                                 Ernst & Young LLP, who have audited certain
financial statements of the Issuer and its consolidated subsidiaries and
delivered their reports with respect to the audited consolidated financial
statements of the Issuer as of and for the year ended January 28, 2012 included
in the Offering Memorandum, are independent auditors with respect to the Issuer
within the applicable rules of the Public Company Accounting Oversight Board.

 

(w)                               The Issuer and its subsidiaries have filed all
non-U.S., U.S. federal, state and local tax returns that are required to be
filed or have requested extensions thereof except in any case in which the
failure so to file would not reasonably be expected to have a Material Adverse
Effect and except as set forth in or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto that is not part of the
Pricing Disclosure Package) and have paid all taxes required to be paid by them
and any other tax assessment, fine or penalty levied against them, to the extent
that any of the foregoing is due and payable, except for any such tax
assessment, fine or penalty that is currently being contested in good faith or
as would not reasonably be expected to have a Material Adverse Effect and except
as set forth in or contemplated in the Offering Memorandum (exclusive of any
amendment or supplement thereto that is not part of the Pricing Disclosure
Package).

 

(x)                                 No labor problem or dispute with the
employees of the Issuer or any of its subsidiaries exists or, to the knowledge
of the Issuer and the Guarantors, is threatened, and the Issuer and the
Guarantors are unaware of any existing labor problem or dispute that would
reasonably be expected to have a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

(y)                                 The Issuer and its subsidiaries taken as a
whole are insured against such losses and risks and in such amounts as are
prudent and customary in the businesses in which they are engaged or as required
by law.

 

(z)                                  After giving effect to the Transactions, no
subsidiary of the Issuer or any Guarantor will be prohibited, directly or
indirectly, from paying any dividends to the Issuer or any Guarantor or any
other subsidiary (except as may be limited by applicable laws of each
subsidiary’s state of incorporation or jurisdiction or organization, or by
limited liability company or similar laws), from making any other distribution
on such subsidiary’s capital stock or membership interests (except as may be
limited by applicable law), from repaying to the Issuer or any Guarantor or any
other subsidiary any loans or advances to such subsidiary from the Issuer or any
Guarantor or any other subsidiary or from transferring any of such subsidiary’s
property or assets to the Issuer or any Guarantor or any other subsidiary of the
Issuer or any Guarantor, except as described in the Offering Memorandum
(exclusive of any amendment or supplement thereto that is not part of the
Pricing Disclosure Package) or provided pursuant to the Issuer’s senior secured
credit facilities.

 

(aa)                          The Issuer and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by the
appropriate U.S. federal, state or non-U.S. regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
licenses, certificates, permits and other authorizations would not reasonably be
expected to have a Material Adverse Effect, and none of the Issuer or any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such license, certificate, authorization or permit that,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect, except
as set forth in or contemplated in the Offering Memorandum (exclusive of any
amendment or supplement thereto that is not part of the Pricing Disclosure
Package).

 

(bb)                          The Issuer and each of its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for inventory is
compared with the existing inventory at reasonable intervals and appropriate
action is taken with respect to any differences.

 

(cc)                            The Issuer and its subsidiaries (i) are in
compliance with any and all applicable non-U.S., U.S. federal, state and local
laws and regulations relating to the protection of human health and safety (as
such is affected by hazardous or toxic substances or wastes, pollutants or
contaminants), the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses;

 

8

--------------------------------------------------------------------------------


 

(iii) have not received notice of any actual or potential liability under any
Environmental Law; and (iv) have not been named as a “potentially responsible
party” under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, except where such non-compliance with
Environmental Laws, failure to receive or comply with required permits, licenses
or other approvals, liability or status as a potentially responsible party would
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect and except as set forth in or contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto that is not part of
the Pricing Disclosure Package).

 

(dd)                          (i) The minimum funding standard under Section 302
of the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (“ERISA”), has been
satisfied by each “pension plan” (as defined in Section 3(2) of ERISA) that has
been established or maintained by the Issuer and/or one or more of its
subsidiaries; (ii) each of the Issuer and its subsidiaries has fulfilled its
obligations, if any, under Section 515 of ERISA; (iii) each pension plan and
welfare plan established or maintained by the Issuer and/or one or more of its
subsidiaries is in compliance in all material respects with the currently
applicable provisions of ERISA; and (iv) none of the Issuer or any of its
subsidiaries has incurred or, except as set forth or contemplated in the Final
Memorandum, would reasonably be expected to incur any material withdrawal
liability under Section 4201 of ERISA, any material liability under
Section 4062, 4063, or 4064 of ERISA, or any other material liability under
Title IV of ERISA; except, in each case, as would not reasonably be expected to
have a Material Adverse Effect.

 

(ee)                            The Issuer and its subsidiaries own, possess,
license or have other rights to use all patents, trademarks and service marks,
trade names, copyrights, domain names (in each case including all registrations
and applications to register the same), inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted or as proposed in the Offering Memorandum to be conducted, except
where the failure to own, possess, license or otherwise have such rights would
not reasonably be expected to have a Material Adverse Effect.  Except as set
forth in the Offering Memorandum, and except as would not reasonably be expected
to have a Material Adverse Effect, (i) the Issuer and its subsidiaries own, or
have rights to use under license, all such Intellectual Property free and clear
in all respects of all adverse claims, liens or other encumbrances; (ii) to the
knowledge of the Issuer and the Guarantors, there is no infringement by third
parties of any such Intellectual Property; (iii) there is no pending or, to the
knowledge of the Issuer and the Guarantors, threatened action, suit, proceeding
or claim by any third party challenging the Issuer’s or its subsidiaries’ rights
in or to any such Intellectual Property; (iv) there is no pending or, to the
Issuer’s and the Guarantors’ knowledge, threatened action, suit, proceeding or
claim by any third party challenging the validity, scope or enforceability of
any such Intellectual Property; and (v) there is no pending or, to the knowledge
of the Issuer and the Guarantors, threatened action, suit, proceeding or claim
by any third party that the Issuer or any of its subsidiaries infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of any third party.

 

9

--------------------------------------------------------------------------------


 

(ff)                              Neither the issuance, sale and delivery of the
Securities and, when issued, the Guarantees, nor the application of the proceeds
thereof by the Issuer as described in the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System, as
the same is in effect on the Closing Date.

 

(gg)                          To the knowledge of the Issuer, immediately after
the consummation of the Transactions and the other transactions contemplated by
this Agreement, (i) the fair value and present fair saleable value of the assets
of the Issuer and its subsidiaries taken as a whole on a going concern basis
will exceed the sum of their stated liabilities and identified contingent
liabilities taken as a whole; and (ii) the Issuer and its subsidiaries on a
consolidated basis will not be (a) left with unreasonably small capital with
which to carry on their business as it is proposed to be conducted, (b) unable
to pay their debts (contingent or otherwise) as they mature or (c) otherwise
insolvent.

 

(hh)                          No forward-looking statement (within the meaning
of Section 27A of the Act and Section 21E of the Exchange Act) or presentation
of market-related or statistical data contained in the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

 

(ii)                                There are no stamp or other issuance or
transfer taxes or duties or other similar fees or charges imposed by any
governmental authority required under applicable law to be paid in connection
with the execution and delivery of this Agreement, the Supplemental Indenture or
the Registration Rights Agreement, the issuance or sale hereunder by the Issuer
of the Securities, or the issuance by the Guarantors of the Guarantees.

 

(jj)                                The legality, validity, enforceability or
admissibility into evidence of any of the Pricing Disclosure Package, Offering
Memorandum, this Agreement, the Securities, the Guarantees, the Indenture or the
Registration Rights Agreement in any jurisdiction in which Michaels of Canada,
ULC (the “Foreign Guarantor”) is organized or does business is not dependent
upon such document being submitted into, filed or recorded with any court or
other authority in any such jurisdiction on or before the date hereof or that
any tax, imposition or charge be paid in any such jurisdiction on or in respect
of any such document.

 

(kk)                          It is not necessary under the laws of any
jurisdiction in which the Foreign Guarantor is organized or does business that
any of the holders of the Securities be licensed, qualified or entitled to carry
on business in any such jurisdiction by reason only of the execution, delivery,
performance or enforcement of any of this Agreement, the Securities, the
Guarantees, the Indenture or the Registration Rights Agreement.

 

(ll)                                The Foreign Guarantor has the power to
submit and has taken all necessary corporate action to submit to the
jurisdiction of any federal or state court located in the borough of Manhattan
in the City of New York (a “New York Court”).

 

(mm)                  A holder of Securities, the Trustee under the Indenture
and each Initial Purchaser are each entitled to sue as plaintiff in the courts
of the jurisdiction of formation

 

10

--------------------------------------------------------------------------------


 

and domicile of the Foreign Guarantor for the enforcement of their respective
rights under this Agreement, the Securities, the Guarantees, the Indenture and
the Registration Rights Agreement and such access to such courts will not be
subject to any conditions which are not applicable to residents of such
jurisdiction or a company incorporated in such jurisdiction, other than (a) the
requirement to be extra-provincially registered or to obtain a license,
certificate or similar instrument or (b) the requirement to post a bond,
security or guarantee with respect to court costs and legal fees.

 

(nn)                          Subject to such qualifications and assumptions as
are set forth in the opinion of relevant local counsel for the Foreign
Guarantor, the courts of the jurisdiction of formation and domicile of the
Foreign Guarantor will recognize and enforce a judgment obtained against the
Foreign Guarantor in a New York Court in an action arising out of or in
connection with this Agreement, the Securities, the Guarantees, the Indenture or
the Registration Rights Agreement, in each case, without reconsidering the
merits thereof.

 

(oo)                          Neither the Issuer nor any of its subsidiaries
nor, to the knowledge of the Issuer, any director, officer, agent, employee or
other person associated with or acting on behalf of the Issuer or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment, except in the case of each of clauses (i)-(iv), as would not
have a Material Adverse Effect.

 

(pp)                          The operations of the Issuer and its subsidiaries
are in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Issuer or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Issuer, threatened,
except in each case as would not have a Material Adverse Effect.

 

(qq)                          Neither the Issuer nor any of its subsidiaries
nor, to the knowledge of the Issuer, any director, officer, agent, employee or
controlled affiliate of the Issuer or of any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Issuer will not
directly or indirectly use the proceeds of the offering contemplated hereby, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, that to its knowledge intends
to use such proceeds, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

11

--------------------------------------------------------------------------------


 

Any certificate signed by any officer of the Issuer, the Guarantors or their
respective subsidiaries and delivered to the Initial Purchasers or counsel for
the Initial Purchasers in connection with the offering of the Securities and,
when issued, the Guarantees, shall be deemed a joint and several representation
and warranty by each of the Issuer, the Guarantors and their respective
subsidiaries, as to matters covered thereby, to each Initial Purchaser.

 

2.                                      Purchase and Sale.  Subject to the terms
and conditions and in reliance upon the representations and warranties herein
set forth, the Issuer agrees to issue and sell to each Initial Purchaser, and
each Initial Purchaser agrees, severally and not jointly, to purchase from the
Issuer, at a purchase price of 104.50% of the principal amount thereof, plus
accrued interest, if any, from May 1, 2012 to the Closing Date, the principal
amount of Securities set forth opposite such Initial Purchaser’s name in
Schedule I hereto.

 

3.                                      Delivery and Payment.  Delivery of and
payment for the Securities shall be made at the offices of Cahill Gordon &
Reindel LLP, 80 Pine Street, New York, New York 10005, at 10:00 A.M. New York
City time on September 27, 2012 or at such time on such later date not more than
three Business Days after the foregoing date as the Initial Purchasers shall
designate, which date and time may be postponed by agreement between the Initial
Purchasers and the Issuer or as provided in Section 9 hereof (such date and time
of delivery and payment for the Securities being herein called the “Closing
Date”).  Delivery of the Securities shall be made to the Initial Purchasers for
the respective accounts of the several Initial Purchasers against payment by the
several Initial Purchasers of the purchase price thereof to or upon the order of
the Issuer by wire transfer payable in same-day funds to the account specified
by the Issuer.  Delivery of the Securities shall be made through the facilities
of The Depository Trust Company unless the Initial Purchasers shall otherwise
instruct.

 

4.                                      Offering by Initial Purchasers.

 

(a)                                 Each Initial Purchaser acknowledges that the
Securities have not been and will not be registered under the Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Issuer and the
Guarantors, that:

 

(i)                                     it has not offered or sold, and will not
offer or sell, any Securities within the United States or to, or for the account
or benefit of, U.S. persons (x) as part of their distribution at any time or
(y) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date except:

 

(A)                               to those persons whom it reasonably believes
to be “qualified institutional buyers” (as defined in Rule 144A under the Act)
or if any such person is buying for one or more institutional accounts for which
such person is acting as a fiduciary or agent, only when such person has
represented to it that each such account is a qualified institutional buyer to
whom notice has been given that such

 

12

--------------------------------------------------------------------------------


 

sale or delivery is being made in reliance on Rule 144A and, in each case, in
transactions in accordance with Rule 144A or

 

(B)                               in accordance with Rule 903 of Regulation S;

 

(ii)                                  neither it nor any person acting on its
behalf has made or will make offers or sales of the Securities in the United
States by means of any form of general solicitation or general advertising
(within the meaning of Regulation D) in the United States or in any manner
involving a public offering within the meaning of Section 4(2) of the Act;

 

(iii)                              in connection with each sale pursuant to
Section 4(b)(i)(A), it has taken or will take reasonable steps to ensure that
the purchaser of such Securities is aware that such sale is being made in
reliance on Rule 144A;

 

(iv)                              neither it, nor any of its Affiliates nor any
person acting on its or their behalf has engaged or will engage in any directed
selling efforts (within the meaning of Regulation S) with respect to the
Securities;

 

(v)                                 it has not entered and will not enter into
any contractual arrangement with any distributor (within the meaning of
Regulation S) with respect to the distribution of the Securities, except with
its Affiliates or with the prior written consent of the Issuer;

 

(vi)                              it and its Affiliates and any person acting on
its behalf have complied and will comply with the offering restrictions
requirement of Regulation S;

 

(vii)                          at or prior to the confirmation of sale of
Securities sold in reliance of Regulation S (other than a sale of Securities
pursuant to Section 4(b)(i)(A) of this Agreement), it shall have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act.  Terms used in this paragraph have the meanings given to them by
Regulation S;”

 

(viii)                       in relation to each Member State of the European
Economic Area which has implemented the Prospectus Directive (each, a “Relevant
Member State”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State it has not made and will
not make an offer of the Securities to the public in that Relevant Member State
other than (i) to any legal entity which a qualified investor as defined in the
Prospectus Directive, (ii) to fewer than 100, or, if the Relevant Member State
has implemented the relevant provision of the 2010 PD Amending Directive,

 

13

--------------------------------------------------------------------------------


 

150, natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of the representatives of the Initial Purchasers for
any such offer, or (iii) in any other circumstances falling within
Article 3(2) of the Prospectus Directive, provided that no such offer of
Securities shall require the Company to publish a prospectus pursuant to
Article 3 of the Prospectus Directive or supplement a prospectus pursuant to
Article 16 of the Prospectus Directive.  For the purposes of this provision, the
expression an “offer of Securities to the public” in relation to any Securities
in any Relevant Member State means the communication in any form and by any
means of sufficient information on the terms of the offer and the Securities to
be offered so as to enable an investor to decide to purchase or subscribe to the
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State, the expression
“Prospectus Directive” means Directive 2003/71/EC (and amendments thereto,
including the 2010 PD Amending Directive, to the extent implemented in the
Relevant Member State), and includes any relevant implementing measure in each
Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU;

 

(ix)                              it has only communicated or caused to be
communicated and will only communicate or cause to be communicated an invitation
or inducement to engage in investment activity (within the meaning of Section 21
of the Financial Services and Markets Act of 2000 (“FSMA”)) received by it in
connection with the issue or sale of the Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuer;

 

(x)                                 it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to the Securities in, from or otherwise involving the United Kingdom;
and

 

(xi)                              it is an institutional “accredited investor”
(as defined in 501(a) of Regulation D).

 

5.                                      Agreements.  The Issuer and the
Guarantors agree, jointly and severally, in each case with each Initial
Purchaser as follows:

 

(a)                                 The Issuer will furnish to each Initial
Purchaser and to counsel for the Initial Purchasers, without charge, during the
period referred to in paragraph (c) below, as many copies of the Pricing
Disclosure Package and Final Memorandum and any amendments and supplements
thereto as they may reasonably request.

 

(b)                                 The Issuer and the Guarantors will not make
any amendment or supplement to the Pricing Disclosure Package and Final
Memorandum or otherwise distribute or refer to any written communication that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
(other than the Pricing Disclosure Package, the Recorded Road Show and the Final
Memorandum) that shall be reasonably disapproved by Deutsche Bank Securities
Inc. (“DBSI”) after reasonable notice thereof.

 

14

--------------------------------------------------------------------------------


 

(c)                                  (1) If at any time prior to the completion
of the sale of the Securities by the Initial Purchasers (as determined by DBSI,
but in no event more than 180 days after the date hereof), any event occurs as a
result of which, in the opinion of counsel for the Initial Purchasers, or
counsel for the Issuer, it is necessary to amend or supplement the Final
Memorandum, as then amended or supplemented, (i) in order that the Final
Memorandum would not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or (ii) comply
with applicable law, the Issuer will promptly (A) notify DBSI of any such event;
(B) subject to the requirements of paragraph (b) of this Section 5, prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (C) supply any supplemented or amended Final Memorandum to
the several Initial Purchasers and counsel for the Initial Purchasers without
charge in such quantities as they may reasonably request and (2) if at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Pricing Disclosure Package as then amended or
supplemented or the Recorded Road Show would include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Pricing Disclosure Package or the Recorded Road Show so that any of the Pricing
Disclosure Package or the Recorded Road Show, as the case may be, will comply
with applicable law, the Issuer will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Pricing
Disclosure Package or the Recorded Road Show as may be necessary so that the
statements in any of the Pricing Disclosure Package or the Recorded Road Show as
so amended or supplemented do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(d)                                 The Issuer will assist the Initial
Purchasers in arranging, if necessary, for the qualification of the Securities
for sale by the Initial Purchasers under the laws of such jurisdictions in the
United States as the Initial Purchasers may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Issuer or any of the Guarantors be obligated
to qualify to do business in any jurisdiction where it is not now so qualified
or to take any action that would reasonably be expected to subject it to service
of process in suits, other than those arising out of the offering or sale of the
Securities, in any jurisdiction where it is not now so subject or to subject
themselves to taxation in any jurisdiction.  The Issuer will promptly advise the
Initial Purchasers of the receipt by it or the Guarantors of any notification
with respect to the suspension of the qualification of the Securities or the
Guarantees for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

 

(e)                                  During the period from the Closing Date
until one year after the Closing Date, the Issuer will not, and will not permit
any of its Affiliates to, resell any Securities that have been acquired by any
of them except for Securities resold in a transaction registered under the Act.

 

15

--------------------------------------------------------------------------------


 

(f)                                   The Issuer, the Guarantors and their
Affiliates and any person acting on their behalf will not make offers or sales
of any security (as defined in the Act), or solicit offers to buy any security,
under circumstances that could be integrated with the sale of the Securities in
a manner that would reasonably be expected to require the registration of the
Securities under the Act.

 

(g)                                  Except in connection with the Exchange
Offer (as defined in the Registration Rights Agreement) or the Shelf
Registration Statement (as defined in the Registration Rights Agreement), the
Issuer and its Affiliates and any person acting on their behalf will not engage
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with any offer or sale of the Securities in the
United States.

 

(h)                                 So long as any of the Securities are
“restricted securities” within the meaning of Rule 144(a)(3) under the Act, the
Issuer and its subsidiaries will, unless they become subject to and comply with
Section 13 or 15(d) of the Exchange Act or file the periodic reports
contemplated by such provisions pursuant to the terms of the Indenture, provide
to each holder of such restricted securities and to each prospective purchaser
(as designated by such holder) of such restricted securities, upon the request
of such holder or prospective purchaser, any information required to be provided
by Rule 144A(d)(4) under the Act (it being acknowledged and agreed that, prior
to the first date on which information is required to be provided under the
Indenture, the information contained in the Final Memorandum is sufficient for
this purpose).

 

(i)                                     The Issuer and its Affiliates and any
person acting on their behalf will not, engage in any directed selling efforts
with respect to the Securities, and each of them will comply with the offering
restrictions requirement of Regulation S.  Terms used in this paragraph have the
meanings given to them by Regulation S.

 

(j)                                    The Issuer will cooperate with the
Initial Purchasers and use its commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through The Depository
Trust Company.

 

(k)                                 The Issuer, the Guarantors and their
Affiliates will not for a period of 60 days following the Closing Date, without
the prior written consent of a majority in interest of the Initial Purchasers,
offer, sell or contract to sell, pledge or otherwise dispose of (or enter into
any transaction that is designed to, or might reasonably be expected to, result
in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Issuer, any of the
Guarantors or any of their respective Affiliates or any person in privity with
the Issuer, any of the Guarantors or any of their respective Affiliates),
directly or indirectly, or announce the offering of, any capital markets debt
securities issued or guaranteed by the Issuer or any of the Guarantors (other
than the Securities and the Guarantees).

 

(l)                                     The Issuer and the Guarantors, jointly
and severally, agree to pay the costs and expenses relating to the following
matters:  (i) the fees of the Trustee (and its counsel); (ii) the preparation,
printing or reproduction of the Pricing Disclosure Package

 

16

--------------------------------------------------------------------------------


 

and the Final Memorandum and each amendment or supplement to either of them;
(iii) the printing (or reproduction) and delivery (including postage, air
freight charges and charges for counting and packaging) of such copies of the
Pricing Disclosure Package and the Final Memorandum, and all amendments or
supplements to either of them, as may, in each case, be reasonably requested for
use in connection with the offering and sale of the Securities; (iv) any stamp
or transfer taxes in connection with the original issuance and sale of the
Securities; (v) the printing (or reproduction) and delivery, any blue sky
memorandum to investors in connection with the offering of the Securities;
(vi) any registration or qualification of the Securities for offer and sale
under the securities or blue sky laws of the several states and any other
jurisdictions specified pursuant to Section 5(d) (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (vii) the approval of the Securities for
book-entry transfer by DTC; (viii) the “roadshow” and any other meetings with
prospective investors in the Securities; (ix) the fees and expenses of the
Issuer’s accountants and the fees and expenses of counsel (including local and
special counsel) of the Issuer; (x) the rating of the Securities by rating
agencies; and (xi) all other costs and expenses incident to the performance by
the Issuer of their obligations hereunder.

 

(m)                             The Issuer will use the proceeds from the sale
of the Securities in the manner described in the Pricing Disclosure Package and
the Final Memorandum under the caption “Use of Proceeds.”

 

(n)                                 The Issuer and the Guarantors jointly and
severally acknowledge and agree that the Initial Purchasers are acting solely in
the capacity of an arm’s length contractual counterparty to the Issuer and the
Guarantors with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to or an agent of the Issuer, any of the
Guarantors or any other person.  Additionally, no Initial Purchaser is advising
the Issuer, any of the Guarantors or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  The Issuer
and the Guarantors shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and the Initial Purchasers
shall have no responsibility or liability to the Issuer or any of the Guarantors
with respect thereto. Any review by the Initial Purchasers of the Issuer and the
Guarantors, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Initial
Purchasers and shall not be on behalf of the Issuer or any of the Guarantors.

 

6.                                      Conditions to the Obligations of the
Initial Purchasers.  The obligations of the Initial Purchasers to purchase the
Securities shall be subject to the accuracy in all material respects of the
representations and warranties (except to the extent already qualified by
materiality, in which case such obligations shall be subject to the accuracy of
such representations and warranties in all respects) of the Issuer and the
Guarantors contained herein at the Time of Sale and the Closing Date, to the
accuracy of the statements of the Issuer and the Guarantors made in any
certificates pursuant to the provisions hereof, to the performance by the

 

17

--------------------------------------------------------------------------------


 

Issuer and the Guarantors of their obligations hereunder and to the following
additional conditions:

 

(a)                                 The Issuer shall have requested and caused
(i) Ropes & Gray LLP, counsel for the Issuer and those Guarantors organized or
incorporated in the State of Delaware, to furnish to the Initial Purchasers an
opinion and letter dated the Closing Date in form and substance reasonably
satisfactory to the Initial Purchasers, (ii) Troutman Sanders LLP, Virginia
counsel for the Issuer and Michaels Stores Card Services, LLC, to furnish to the
Initial Purchasers an opinion dated the Closing Date in form and substance
reasonably satisfactory to the Initial Purchasers and (iii) McInnes Cooper, Nova
Scotia counsel for the Issuer and the Foreign Guarantor, to furnish to the
Initial Purchasers an opinion letter dated the Closing Date in form and
substance reasonably satisfactory to the Initial Purchasers.

 

(b)                                 The Initial Purchasers shall have received
from Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers, such
opinion letter and advice letter, each dated the Closing Date and addressed to
the Initial Purchasers, with respect to the issuance and sale of the Securities,
the Indenture, Pricing Disclosure Package and the Final Memorandum (as amended
or supplemented at the Closing Date) and other related matters as the Initial
Purchasers may reasonably require, and the Issuer and the Guarantors shall have
furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass upon such matters.

 

(c)                                  The Issuer shall have furnished to the
Initial Purchasers a certificate, signed by (x) the chairman, chief executive
officer, president or vice president and (y) the chief financial officer,
treasurer or principal financial or accounting officer of the Issuer and the
Guarantors, dated the Closing Date, to the effect that the signers of such
certificate have reviewed the Pricing Disclosure Package and the Final
Memorandum, any amendment or supplement to the Pricing Disclosure Package and
the Final Memorandum and this Agreement and that:

 

(i)                                    the representations and warranties of the
Issuer and the Guarantors in this Agreement are true and correct in all material
respects (except to the extent already qualified by materiality, in which case
such obligations shall be subject to the accuracy of such representations and
warranties in all respects) at the Time of Sale and on the Closing Date, and the
Issuer and the Guarantors have complied in all material respects with all the
agreements and satisfied all the conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date; and

 

(ii)                                 since the date of the most recent financial
statements included in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the condition (financial or otherwise), business or results of
operations of the Issuer and its subsidiaries, taken as a whole, except as set
forth in or contemplated in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).

 

18

--------------------------------------------------------------------------------


 

(d)                                 The Issuer shall have requested and caused
Ernst & Young LLP to furnish to the Initial Purchasers a “comfort” letter,
(i) at and dated as of the date hereof with respect to the Pricing Disclosure
Package and (ii) in bring-down form at and dated as of the Closing Date with
respect to the Final Memorandum, each such letter in form and substance
reasonably satisfactory to the Initial Purchasers, confirming that they are
independent auditors within the meaning of the Exchange Act and the applicable
published rules and regulations thereunder and confirming certain matters with
respect to the audited and unaudited financial statements and other financial
and accounting information contained in the Pricing Disclosure Package and Final
Memorandum, as applicable, including any amendment or supplement thereto at the
date of the applicable letter.

 

(e)                                  Subsequent to the Time of Sale or, if
earlier, the dates as of which information is given in the Pricing Disclosure
Package and the Final Memorandum, there shall not have been any change or
development in the condition (financial or otherwise), business or results of
operations of the Issuer and its subsidiaries, taken as a whole and after giving
effect to the Transactions, except as set forth in or contemplated in the
Pricing Disclosure Package and the Final Memorandum, the effect of which is, or
would reasonably be expected to become, in the judgment of a majority in
interest of the Initial Purchasers, so material and adverse as to make it
impractical or inadvisable to proceed with the offering, sale or delivery of the
Securities on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Final Memorandum.

 

(f)                                   At the Closing Date, the Issuer, the
Guarantors and the Trustee shall have entered into the Supplemental Indenture
and the Initial Purchasers shall have received counterparts, conformed as
executed thereof.

 

(g)                                  At the Closing Date, the Issuer and the
Guarantors and the Initial Purchasers shall have entered into the Registration
Rights Agreement and the Initial Purchasers shall have received counterparts,
conformed as executed thereof.

 

(h)                                 Subsequent to the date hereof, there shall
not have been any decrease in the rating of the Securities by any “nationally
recognized statistical rating organization” (as defined for purposes of
Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.

 

(i)                                     Prior to the Closing Date, the Issuer
and the Guarantors shall have furnished to the Initial Purchasers such further
information, certificates and documents as the Initial Purchasers may reasonably
request, as set forth in the closing memorandum relating to the Transactions.

 

(j)                                    Prior to the Closing Date, the Issuer and
the Guarantors shall have taken all action reasonably required to be taken by
them to have the Securities declared eligible for clearance and settlement
through The Depository Trust Company.

 

19

--------------------------------------------------------------------------------


 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to the Initial
Purchasers and counsel for the Initial Purchasers.

 

The documents required to be delivered by this Section 6 will be available for
inspection at the office of Cahill Gordon & Reindel LLP, 80 Pine Street,
New York, New York 10005, on the Business Day prior to the Closing Date.

 

7.                                      Reimbursement of Expenses.  If the sale
of the Securities provided for herein is not consummated because any condition
to the obligations of the Initial Purchasers set forth in Section 6 hereof is
not satisfied, because of any termination pursuant to Section 10 hereof or
because of any refusal, inability or failure on the part of the Issuer or the
Guarantors to perform any agreement herein or comply with any provision hereof
other than by reason of a default by any of the Initial Purchasers, including as
described in Section 9 hereof, the Issuer and the Guarantors will, jointly and
severally, reimburse the Initial Purchasers on behalf of the Initial Purchasers
on demand for all reasonable expenses (including reasonable fees and
disbursements of Cahill Gordon & Reindel LLP) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.

 

8.                                      Indemnification and Contribution.

 

(a)                                 The Issuer and the Guarantors jointly and
severally agree to indemnify and hold harmless each Initial Purchaser, the
directors, officers and Affiliates of each Initial Purchaser and each person who
controls any Initial Purchaser within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other U.S. federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Pricing Disclosure Package, Recorded Road Show (when taken together with the
Preliminary Offering Memorandum) or Final Memorandum or in any amendment or
supplement thereto or in any other written communication by the Issuer or a
Guarantor that constitutes an offer to sell or a solicitation of an offer to buy
the Securities or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and agree (subject to the limitations set forth in the provisos to
this sentence) to reimburse each such indemnified party, as incurred, for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Issuer and the Guarantors will not be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made in the Pricing Disclosure Package, Recorded
Road Show or Final Memorandum, or in any amendment thereof or supplement
thereto, in reliance upon and in conformity with the Initial Purchaser
Information (as defined below).  This indemnity agreement will be in addition to
any liability that the Issuer and the Guarantors may otherwise have.  The Issuer
and the Guarantors shall not be liable under this Section 8 to any indemnified
party regarding any settlement or compromise or consent to the

 

20

--------------------------------------------------------------------------------


 

entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by the Issuer which consent shall not be unreasonably withheld.

 

(b)                                 Each Initial Purchaser severally, and not
jointly, agrees to indemnify and hold harmless (i) the Issuer and the
Guarantors, (ii) each person, if any, who controls (within the meaning of either
the Act or the Exchange Act) the Issuer or any of the Guarantors, and (iii) the
directors and officers of the Issuer and the Guarantors, to the same extent as
the foregoing indemnity from the Issuer and the Guarantors to each Initial
Purchaser, but only with reference to the Initial Purchaser Information (as
defined below).  This indemnity agreement will be in addition to any liability
that any Initial Purchaser may otherwise have.  The Issuer acknowledges that the
ninth paragraph under the heading “Private Placement” in the Preliminary
Memorandum and the Final Memorandum constitute the only information furnished in
writing by or on behalf of the Initial Purchasers for inclusion in the Pricing
Disclosure Package, the Recorded Road Show or the Final Memorandum (the “Initial
Purchaser Information”).

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 8 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights or defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above, except as
provided in paragraph (d) below.  The indemnifying party shall be entitled to
appoint counsel (including local counsel) of the indemnifying party’s choice at
the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel, other than local counsel if not appointed by the indemnifying party,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party.  Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest (based on the advice of counsel
to the indemnified party); (ii) such action includes both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded (based on the advice of counsel to the indemnified party) that there
may be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party;
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party.  It is

 

21

--------------------------------------------------------------------------------


 

understood and agreed that the indemnifying party shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all indemnified parties.  Any such separate firm for any
Initial Purchaser, its Affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by DBSI and any
such separate firm for the Issuer or any of the Guarantors and any control
persons of the Issuer or any of the Guarantors shall be designated in writing by
the Issuer.  In the event that any Initial Purchaser, its Affiliates, directors
and officers or any control persons of such Initial Purchaser are indemnified
parties collectively entitled, in connection with a proceeding in a single
jurisdiction, to the payment of fees and expenses of a single separate firm
under this Section 8(c), and any such Initial Purchaser, its Affiliates,
directors and officers or any control persons of such Initial Purchaser cannot
agree to a mutually acceptable separate firm to act as counsel thereto, then
such separate firm for all such indemnified parties shall be designated in
writing by DBSI.  An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim, action, suit or proceeding) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and does not include any statement as to, or any admission of, fault,
culpability or failure to act by or on behalf of any indemnified party.

 

(d)                                 In the event that the indemnity provided in
paragraph (a) or (b) of this Section 8 is unavailable to or insufficient to hold
harmless an indemnified party for any reason (other than by virtue of the
failure of an indemnified party to notify the indemnifying party of its right to
indemnification pursuant to subsection (a) or (b) above, where such failure
materially prejudices the indemnifying party (through the forfeiture of
substantial rights or defenses)), the Issuer and the Guarantors, jointly and
severally on the one hand, and the Initial Purchasers, on the other hand,
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, damage, liability or action)
(collectively “Losses”) to which the Issuer or any Guarantor and one or more of
the Initial Purchasers may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Issuer and the Guarantors, on the
one hand, and by the Initial Purchasers, on the other hand, from the offering of
the Securities.  If the allocation provided by the immediately preceding
sentence is unavailable for any reason or not permitted by applicable law, the
Issuer and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, severally shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Issuer and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations.  Benefits
received by the Issuer and the Guarantors shall be deemed to be equal to the
total net proceeds from the offering (before deducting expenses) received by
them, and benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions.  Relative fault shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information provided by the Issuer or any Guarantor,
on the one hand, or the Initial Purchasers, on the other hand, the intent of the

 

22

--------------------------------------------------------------------------------


 

parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission and any other equitable
considerations appropriate in the circumstances.  The Issuer, the Guarantors and
the Initial Purchasers agree that it would not be just and equitable if the
amount of such contribution were determined by pro rata allocation or any other
method of allocation that does not take account of the equitable considerations
referred to above.  Notwithstanding the provisions of this Section 8, in no case
shall any Initial Purchaser be responsible for any amount in excess of the
purchase discount or commission applicable to the Securities related to the
Losses purchased by such Initial Purchaser hereunder. Notwithstanding the
provisions of this paragraph (d), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Initial Purchasers’ obligations to contribute pursuant
to this Section 8 are several in proportion to their respective purchase
obligations hereunder and not joint.  For purposes of this Section 8, each
person, if any, who controls an Initial Purchaser within the meaning of either
the Act or the Exchange Act and each director, officer, employee, Affiliate and
agent of an Initial Purchaser shall have the same rights to contribution as such
Initial Purchaser, and each person who controls the Issuer or any Guarantor
within the meaning of either the Act or the Exchange Act and the respective
officers and directors of the Issuer and the Guarantors shall have the same
rights to contribution as the Issuer and the Guarantors, subject in each case to
the applicable terms and conditions of this paragraph (d).

 

9.                                      Default by an Initial Purchaser.  If any
one or more Initial Purchasers shall fail to purchase and pay for any of the
Securities agreed to be purchased by such Initial Purchaser hereunder and such
failure to purchase shall constitute a default in the performance of its or
their obligations under this Agreement, the remaining Initial Purchasers shall
be obligated severally to take up and pay for (in the respective proportions
that the principal amount of the Securities set forth opposite their names in
Schedule I hereto bears to the aggregate principal amount of the Securities set
forth opposite the names of all the remaining Initial Purchasers) the Securities
that the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate principal
amount of the Securities that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of the Securities set forth in Schedule I hereto, the Issuer
shall be entitled to a period of 36 hours within which to procure another party
or parties reasonably satisfactory to the non-defaulting Initial Purchasers to
purchase no less than the amount of such unpurchased Securities that exceeds 10%
of the principal amount thereof upon such terms herein set forth.  If, however,
the Issuer shall not have completed such arrangements within 36 hours after such
default and the principal amount of unpurchased Securities exceeds 10% of the
principal amount of Securities to be purchased on such date, then this Agreement
will terminate without liability as to the Securities to any non-defaulting
Initial Purchaser or the Issuer.  In the event of a default by any Initial
Purchaser as set forth in this Section 9, the Closing Date shall be postponed
for such period, not exceeding five Business Days, to effect any changes that in
the opinion of counsel for the Issuer or counsel for the Initial Purchasers
shall determine are necessary in the Final Memorandum or in any other documents
or arrangements may be effected.  Nothing contained in this Agreement shall
relieve any defaulting Initial Purchaser of its liability, if any, to the Issuer
or any nondefaulting Initial Purchaser for damages occasioned by its default
hereunder.

 

23

--------------------------------------------------------------------------------


 

10.                               Termination.  This Agreement shall be subject
to termination in the absolute discretion of a majority in interest of the
Initial Purchasers, by notice given to the Issuer prior to delivery of and
payment for the Securities, if at any time prior to such time (i) trading in any
securities generally on the New York Stock Exchange or the NASDAQ Stock Market
shall have been suspended or materially limited or minimum prices shall have
been established on such exchange or the NASDAQ Stock Market; (ii) a banking
moratorium shall have been declared either by U.S. federal or New York State
authorities; or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the judgment of a majority in interest of the Initial Purchasers,
impractical or inadvisable to proceed with the offering, sale or delivery of the
Securities as contemplated in the Pricing Disclosure Package and the Final
Memorandum.

 

11.                               Representations and Indemnities to Survive. 
The respective agreements, representations, warranties, indemnities and other
statements of the Issuer and the Guarantors or, with respect to Sections 5(f),
(g) and (i) hereof, their respective officers and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers or the Issuer or any Guarantor, or any of the indemnified parties
referred to in Section 8 hereof, and will survive delivery of and payment for
the Securities.  The provisions of Sections 7 and 8 hereof shall survive the
termination or cancellation of this Agreement.

 

12.                               Notices.  All communications hereunder will be
in writing and effective only on receipt and, if sent to the Initial Purchasers,
will be mailed, delivered or faxed to Deutsche Bank Securities Inc. (fax no.:
(212) 797-4564 and confirmed to 60 Wall Street, New York, New York 10005),
Attention: Legal Department; or, if sent to the Issuer or the Guarantors, will
be mailed, delivered or faxed c/o Chief Financial Officer (fax no.:  (972)
409-1901 and confirmed to it at 8000 Bent Branch Drive, Irving TX 75063
Attention:  General Counsel (fax no.: (972) 409-1965).  The Issuer shall be
entitled to act and rely upon any request, consent, notice or agreement given or
made on behalf of the Initial Purchasers by DBSI.

 

13.                               Successors.  This Agreement will inure to the
benefit of and be binding upon the parties hereto and at and after the Closing
Date, the Issuer and the Guarantors and their respective successors and the
indemnified parties referred to in Section 8 hereof and their respective
successors and no other person will have any right or obligation hereunder.  No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

 

14.                               Applicable Law; Waiver of Jury Trial;
Submission to Jurisdiction; Judgment Currency.  This Agreement and any claim,
controversy or dispute relating to or arising out of this Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York. 
The parties hereto each hereby waive any right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement.  Any
proceeding related to this Agreement or the transactions contemplated hereby
shall be exclusively commenced, prosecuted or continued in any court of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, and the Issuer and

 

24

--------------------------------------------------------------------------------


 

the Guarantors hereby consent to the jurisdiction of such courts and personal
service with respect thereto.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures, DBSI could purchase (and remit in New
York City) dollars with such other currency on the Business Day preceding that
on which final judgment is given.  The obligations of the Issuer and the
Guarantors in respect of any sum due hereunder shall, notwithstanding any
judgment in a currency other than dollars, be discharged only to the extent that
on the Business Day following its receipt of any sum adjudged to be so due in
such other currency, DBSI may, in accordance with normal banking procedures,
purchase (and remit in New York City) dollars with such other currency; if the
dollars so purchased and remitted are less than the sum originally due any
Initial Purchaser or any indemnified party in dollars, the Issuer and the
Guarantors agree, as a separate obligation and notwithstanding any such
judgment, to indemnify the relevant payee against such loss, and if the dollars
so purchased exceed the sum originally due in dollars, such excess shall be
remitted to the payor.

 

15.                               Counterparts.  This Agreement may be signed in
one or more counterparts (which may be delivered in original form or facsimile
or “pdf” file thereof), each of which when so executed shall constitute an
original and all of which together shall constitute one and the same agreement.

 

16.                               Headings.  The section headings used herein
are for convenience only and shall not affect the construction hereof.

 

17.                               Definitions.  The terms that follow, when used
in this Agreement, shall have the meanings indicated.

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which commercial banking institutions or trust companies are
authorized or required by law to close in New York City.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

“Regulation D” shall mean Regulation D under the Act.

 

25

--------------------------------------------------------------------------------


 

“Regulation S” shall mean Regulation S under the Act.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

26

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Issuer,
the Guarantors and the several Initial Purchasers.

 

 

Very truly yours,

 

 

 

MICHAELS STORES, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Member of the Interim Office of the

 

 

 

Chief Executive Officer,

 

 

 

Chief Administrative Officer and

 

 

 

Chief Financial Officer

 

 

 

AARON BROTHERS, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

President – CAO and CFO

 

 

 

 

 

ARTISTREE, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer and

 

 

 

Chief Financial Officer

 

 

 

MICHAELS FINANCE COMPANY, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

President – CAO and CFO

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

MICHAELS STORES PROCUREMENT COMPANY, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer and Chief

 

 

 

Financial Officer

 

 

 

MICHAELS OF CANADA, ULC

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer and Chief

 

 

 

Financial Officer

 

 

 

MICHAELS STORES CARD SERVICES, LLC

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

President – CAO and CFO

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

 

DEUTSCHE BANK SECURITIES INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

BARCLAYS CAPITAL INC.

CREDIT SUISSE SECURITIES (USA) LLC

GOLDMAN, SACHS & CO.

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY & CO. LLC

WELLS FARGO SECURITIES, LLC

 

 

By: Deutsche Bank Securities Inc.

 

 

 

For itself, and the other several

 

Initial Purchasers named

 

in Schedule I to the foregoing Agreement

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchasers

 

Principal Amount of
Securities To Be
Purchased

 

 

 

 

 

Deutsche Bank Securities Inc.

 

$

30,000,000

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

24,286,000

 

Barclays Capital Inc.

 

24,286,000

 

Credit Suisse Securities (USA) LLC

 

24,286,000

 

Goldman, Sachs & Co.

 

24,286,000

 

J.P. Morgan Securities LLC

 

24,286,000

 

Morgan Stanley & Co. LLC

 

24,285,000

 

Wells Fargo Securities, LLC

 

24,285,000

 

Total

 

$

200,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

Aaron Brothers, Inc., a Delaware corporation

Artistree, Inc., a Delaware corporation
Michaels Finance Company, Inc., a Delaware corporation
Michaels Stores Procurement Company, Inc., a Delaware corporation
Michaels of Canada, ULC, a Nova Scotia unlimited liability company
Michaels Stores Card Services, LLC, a Virginia limited liability company

 

--------------------------------------------------------------------------------


 

ANNEX A-2

 

Aaron Brothers, Inc.

Aaron Brother Card Services, LLC

Artistree, Inc.

Canada Artistree, Inc.
Michaels Finance Company, Inc.
Michaels Stores Procurement Company, Inc.
Michaels of Canada, ULC
Michaels Stores Card Services, LLC

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Preliminary Offering Memorandum Supplements

 

1.                                      Pricing Supplement dated September 20,
2012.

 

--------------------------------------------------------------------------------